Citation Nr: 1422037	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  09-50 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for cervical strain prior to September 11, 2013.

2.  Entitlement to a rating higher than 20 percent for cervical strain from September 11, 2013.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

4.  Entitlement to service connection for bruxism.

5.  Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected posttraumatic stress disorder (PTSD) with alcohol dependence.

6.  Entitlement to an increased rating for lumbar spine degenerative joint disease (DJD), currently rated 10 percent disabling.

7.  Entitlement to an effective date earlier than February 21, 2013 for the grant of an increased, 10 percent rating for lumbar spine DJD.

8.  Entitlement to an increased rating for right knee disability, currently rated noncompensable.

9.  Entitlement to an increased rating for bilateral hearing loss disability, currently rated noncompensable.

10.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD) with alcohol dependence.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to April 2006.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Winston-Salem, North Carolina and Nashville, Tennessee with a complex procedural history.

The Veteran filed multiple claims for service connection in May 2007 and the RO denied some and granted others in November 2007.  The Veteran appealed many of the initial ratings assigned as well as the denials of service connection.  In July 2011, the Board denied most of these claims and remanded the claims for entitlement to service connection for COPD and to an initial compensable rating for cervical strain to the RO for additional development.  For the reasons stated below, the RO complied with the Board's remand instructions with regard to the cervical strain ratings claims.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  On the September 2013 VA examination conducted pursuant to the Board's remand instructions, one of the diagnoses was cervical radiculopathy, with left upper extremity symptoms and involvement of the C5/6 nerve roots.  The issue of entitlement to a separate rating for left upper extremity radiculopathy as an objective neurologic abnormality associated with cervical strain has thus been raised by the evidence of record but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.

The Veteran appealed the Board's denial of claims for entitlement to service connection for bruxism and bilateral shoulder pain to the Court.  In January 2012, the United States Court of Appeals for Veterans Claims (the Court) granted a Joint Motion by counsel for VA and the Veteran to vacate and remand the Board's decision on these issues.  In September 2012, the Board remanded these claims as well.  The claims for service connection for bilateral shoulder disabilities were granted by the RO and those issues are therefore no longer before the Board.

In the interim, the RO in Nashville, Tennessee denied claims for entitlement to an increased rating for bilateral hearing loss disability and right knee disability, and for entitlement to service connection for erectile dysfunction, and granted a claim for an increased rating for lumbar spine DJD by assigning a rating of 10 percent, but no higher, effective the February 21, 2013 date of claim.  The RO also granted entitlement to service connection for PTSD with alcohol dependence and assigned an initial rating of 30 percent.  The Veteran appealed the denials as well as the rating assigned and effective date for lumbar spine DJD and the initial rating assigned for PTSD.

The Board notes that separate docket numbers were initially assigned for this case, one for the claims that had been remanded by the Court and the other for the remaining claims.  As all of the remaining claims have been returned to the Board from the same AOJ with the same representation and there is no other basis for rendering separate decisions on the remaining claims, the claims have been consolidated under a single docket number as indicated on the title page.  See BVA Directive 8430, § 14.

The issues of entitlement to service connection for COPD, entitlement to increased ratings for lumbar spine DJD, right knee disability, and bilateral hearing loss disability, and entitlement to a higher initial rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1  Prior to September 11, 2013, cervical spine strain caused painful motion with impairment of function, but did not otherwise limit range of motion or cause muscle spasm, guarding, or ankylosis.

2.  From September 11, 2013, symptoms of cervical spine strain more nearly approximated flexion limited to 15 degrees or less, but there was no ankylosis.

3.  The Veteran has pain and other symptoms due to bruxism, which more likely than not had its onset in service.

4.  Erectile dysfunction is more likely than not caused by service connected PTSD.
 
5.  The Veteran filed his claim for an increased rating for lumbar spine DJD in a statement in support of claim (VA Form 21-4138) dated February 22, 2013.

6.  It was factually ascertainable that there was an increase in the severity of the Veteran's lumbar spine DJD on March 13, 2012.
CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for an initial rating of 10 percent, but no higher, for cervical strain, prior to September 11, 2013, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2013).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for a rating of 30 percent, but no higher, for cervical strain from September 11, 2013 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, DC 5237.

3.  With reasonable doubt resolved in favor of the Veteran, bruxism was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

4.  With reasonable doubt resolved in favor of the Veteran, erectile dysfunction is proximately due to or the result of service connected disease or injury.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.

5.  With reasonable doubt resolved in favor of the Veteran, an effective date of March 13, 2012, but no earlier, is warranted for an increased, 10 percent rating for lumbar spine DJD.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  As to the claims for higher ratings for cervical strain and an earlier effective date for an increased rating for lumbar spine DJD, these issues arise from the Veteran's disagreement with ratings assigned in connection with the grant of service connection and an effective date assigned in connection with the grant of an increased rating.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating or effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to these claims is unnecessary.

As to the claim for service connection for bruxism, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations, which, for the reasons indicated below, were adequate with regard to the claims being decided herein.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

The Board will therefore proceed to the merits of the claims being decided herein.


Analysis

Ratings for Cervical Strain

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's cervical strain is rated under 38 C.F.R. § 4.71a, DC 5237.  The criteria for rating all disabilities of the spine are set forth in a General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  As the lay and medical evidence reflects there have been no incapacitating episodes, the latter formula is not for application.

Under the formula, a 10 percent rating is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

Although these criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the regulations applicable to rating musculoskeletal disabilities require that VA must also consider the extent that a veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  These regulations also provide that it is the intent of the Rating Schedule to recognize painful motion with joint or periarticular pathology as productive of disability and to warrant at least the minimum compensable rating for the joint as shown by adequate pathology and evidenced by the visible behavior in undertaking motion.  The Court has held that these regulations apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Prior to September 11, 2013, the Veteran's cervical strain is rated noncompensable.  On the August 2007 VA examination, however, the Veteran reported pain elicited by physical activity.  On examination, after repetitive use the Veteran was additionally limited by pain.  Although the examiner indicated that the additional limitation in degrees was zero, the fact that there was some functional limitation due to pain warrants an initial 10 percent rating pursuant to 38 C.F.R. §§ 4.40 and 4.59, DC 5299-5237.

An initial rating higher than 10 percent prior to September 11, 2013 is not, however, warranted.  On the August 2007 VA-authorized examination, range of motion was normal.  Moreover, although the Veteran indicated that he experienced flare-ups that caused limitation of motion, he did not indicate that the limitation was such that forward flexion of the cervical spine would have more nearly approximated between 30 and 40 degrees or that combined range of motion would have more nearly approximated between 170 and 335 degrees.  In addition, although as noted there was additional limitation after repetitive use, the additional limitation in degrees was 0.  Further, there was no evidence of spasms, tenderness, abnormal curvature, IVDS, or radiation of pain or nerve root involvement.  There was also no evidence of these symptoms or compensable limitation of motion in the VA treatment record prior to September 11, 2013.  An initial rating higher than 10 percent is therefore not warranted prior to this date.

On the September 2013 VA examination, the Veteran indicated that flare-ups did not impact the function of the cervical spine.  Range of motion was flexion to 30 degrees, with painful motion beginning at 0 degrees.  The Veteran was unable to perform repetitive use testing with three repetitions because it was too painful.  The examiner indicated, however, that the Veteran had functional loss and/or functional impairment of the cervical spine and that the contributing factors were less movement than normal and pain on movement.  There was also localized tenderness and guarding or muscle spasm that resulted in abnormal spinal contour.  X-ray showed no vertebral fracture, and arthritis, with mild disc space narrowing consistent with degenerative disc changes.

The above evidence is somewhat contradictory.  The Veteran indicated that flare-ups did not impact the function of the cervical spine, but on examination pain began at 0 degrees and the examiner could not perform repetitive motion testing because it was too painful.  The latter finding could be interpreted to reflect that there was limitation of motion due to pain that resulted in range of motion more nearly approximating 15 degrees or less.  There is thus a reasonable doubt as to the additional limitation of motion caused by the Veteran's pain, and this doubt must be resolved in favor of the Veteran.  38 U.S.C.A. §  5107(b); 38 C.F.R. § 3.102.  A rating of 30 percent is therefore warranted from September 11, 2013.  A higher rating is not, however warranted under the general rating formula because there was no evidence of unfavorable ankylosis of the entire cervical spine or incapacitating episodes.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The September 2013 VA examiner indicated that the Veteran's cervical spine disability impacted his ability to work by caused difficulty with reaching, carrying, lifting, sensation, and pain.  Although the general rating formula contemplates symptoms such as pain, stiffness, and aching, it does not specifically contemplate difficulty reaching, carrying, or lifting.  Consequently, the Board will consider whether the cervical spine disability picture exhibits other related factors such as those provided by the regulations as "governing norms."  The Veteran and his attorney did not argue and the evidence does not reflect, that the cervical spine disability results in marked interference with employment, i.e., beyond that contemplated by the ratings of 10 and 30 percent that have been granted herein.   See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability").  There is also no evidence that the cervical spine disability has resulted in frequent hospitalization or that the symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for cervical spine disability is not warranted.  38 C.F.R. § 3.321(b)(1).  Moreover, as there is no evidence that the cervical spine disability renders the Veteran unemployable, the issue of entitlement to a TDIU has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

For the foregoing reasons, the evidence is at least evenly balanced as to whether an initial rating of 10 percent prior to September 11, 2013 and a rating of 30 percent from that date are warranted.  The benefit of the doubt doctrine is thus for application and those ratings have been granted.  As the preponderance of the evidence is against any higher ratings, the benefit of the doubt doctrine is not for application in this regard and the claims must to this extent be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).



Bruxism

In its July 2011 decision, the Board denied entitlement to service connection for bruxism because of lack of current disability, based on a diagnosis on the August 2007 VA-authorized examination of bruxism with no pathological sequelae.  The parties to the Joint Motion found that the Board's finding of no current disability conflicted with the diagnosis.  In its September 2012 remand, the Board instructed that the Veteran be afforded a new VA examination, and one was conducted in September 2013.

On the September 2013 VA examination, the Veteran was diagnosed with bruxism and indicated that he experienced tenderness on awakening, pointing to the right masseter and right posterior digastric, and popping sounds when eating certain foods.  On examination, there was mild tenderness on palpation of the right masseter, right occipital, and right digastric.  On review of the service dental records, a February 7, 2006 notation indicates, "bruxism/grinding."

A "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect." 38 U.S.C.A. § 1701(1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities").  As the Veteran experiences pain and other symptoms due to his bruxism, the Board concludes that he has met the current disability requirement.  Moreover, as the Veteran was diagnosed with this same disorder during service, the Board concludes that his bruxism had its onset in service.  Entitlement to service connection for bruxism is therefore warranted.

Erectile Dysfunction

The Veteran claims that he has erectile dysfunction related to his service-connected PTSD.  Service connection is warranted for disability proximately due to or the result of a service connected disease or injury. 38 C.F.R. § 3.310(a).  On the December 2013 VA genitourinary examination, in the Virtual VA file, the examiner opined that the Veteran's erectile dysfunction was at least as likely as not proximately due to or the result of the Veteran's PTSD.  His rationale was that mental and emotional stress is a well-known factor in the development of diminished libido and erectile dysfunction regardless of age, and this appeared to be the case with the Veteran.  As the examiner explained the reasons for his conclusion, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  As there is no contrary opinion in the evidence of record, entitlement to service connection for erectile dysfunction secondary to PTSD is warranted.

Earlier Effective Date

Pursuant to 38 U.S.C.A. § 5110(a), the effective date of an increase in disability compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  Section 5110(b)(2) provides an exception to this general rule: "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."

The Court and VA's General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows: If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim.  If the increase occurred after the date of the claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2).  The Federal Circuit has reaffirmed that "the plain language of [section] 5110(b)(2) . . . only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim."  Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010).  Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.

In this case, the Veteran filed a statement in support of claim (VA form 21-4138) dated February 22, 2013 in which he claimed an increase in his service connected lumbar spine DJD.  This document is not date stamped.  The rating decision that granted an increased, 10 percent rating, dated April 2013, indicated that the claim for increase was filed December 27, 2011, but that appears to refer to claims for increased ratings for other disabilities that were filed at that time.  Several other statements in support of claim immediately below the one dated February 22, 2013, which appear directly below it in the claims file are date stamped February 25, 2013.  The claim for an increased rating for lumbar spine DJD thus appears to have been filed in February 2013.

As to when the increase in disability actually occurred, there is a February 12, 2013 VA treatment record in which the Veteran indicated that he hurt his back in the gym in the past two weeks and still had a nagging catch in it.  However, the Virtual VA file contains a March 12, 2012 secure messaging dialogue note in the VA treatment records with the subject line of "unusual pain," in which the Veteran indicated that approximately a week previously he had experienced back and abdominal pain that he thought might be back strain related.  The basis for the increased rating noted in the April 2013 rating included localized tenderness not resulting in abnormal gait or abnormal spinal contour.  Therefore, with reasonable doubt resolved in favor of the Veteran, it was factually ascertainable that an increase in the severity of his lumbar spine DJD had occurred within one year of filing the February 2013 claim, specifically, on March 12, 2012.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Entitlement to an effective date of March 12, 2012 for an increased, 10 percent rating for lumbar spine DJD is therefore warranted.

An earlier effective date is not, however, warranted because there is no evidence indicating that it was factually ascertainable that an increase had occurred prior to March 12, 2012 within a year of the February 2013 claim.  Moreover, the Veteran was granted entitlement to service connection for lumbar spine DJD and assigned a noncompensable rating in November 2007 and he timely appealed the assigned rating in October 2008 with the RO issuing a November 2009 SOC in response.  The evidence reflects that the Veteran did not, however, file a timely substantive appeal in response to the SOC or submit new and material evidence within the one year appeal period.  The rating decision assigning a 10 percent rating therefore became final.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 20.202, 20.1103 (2013).  In addition, there is no communication in writing in the claims file between the November 2009 SOC and the February 2013 claim for increase reflecting an intent to apply for increased compensation for the lumbar spine DJD  benefits, and therefore no informal claim for such benefits.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009) (explaining elements of a claim).  The date of claim is therefore the date of the February 2013 statement seeking an increased rating for lumbar spine DJD.

For the foregoing reasons, the Veteran is entitled to an effective date of March 13, 2012, but no earlier, for the grant of an increased, 10 percent rating for lumbar spine DJD.  The benefit of the doubt doctrine has been applied in granting this benefit and is not otherwise applicable as the preponderance of the evidence is against an earlier effective date.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a rating of 10 percent, but no higher, for cervical strain prior to September 11, 2013 is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a rating of 30 percent, but no higher, for cervical strain from September 11, 2013 is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to service connection for bruxism is granted.

Entitlement to service connection for erectile dysfunction, secondary to service connected PTSD with alcohol dependence, is granted.

Entitlement to an effective date of March 13, 2012, but no earlier, is granted for the 10 percent rating for DJD of the lumbar spine, subject to controlling regulations governing the payment of monetary awards.


REMAND

The Veteran has been diagnosed with COPD and claims it is related to service.  He was seen in March 2003 for shortness of breath, with an assessment of bronchitis.  On the August 2007 VA-authorized examination, the Veteran was diagnosed with COPD.  In its July 2011 remand, the Board instructed that the Veteran be afforded a new VA examination to determine the nature and etiology of his COPD, and a respiratory examination was conducted in September 2013. The examiner found that there was no evidence of any significant respiratory condition and therefore that no opinion was possible as to whether the claimed condition was related to service (although he checked the box indicating it was less likely than not related).  In the diagnosis section, in response to the question, "Does the Veteran now have or has he ever been diagnosed with a respiratory condition,"? the examiner wrote, "No."  This statement is inaccurate, as the Veteran was diagnosed with COPD on the August 2007 VA-authorized examination.  

Moreover, the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran filed his claims for service connection in May 2007 and has therefore been diagnosed with COPD during the pendency of the claim.  Thus, the VA examiner's opinion was based in part on the inaccurate factual premise that he had never been diagnosed with a respiratory disorder and is therefore of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  In addition, even if the examiner found that there was no current COPD, the prior diagnosis would still need to be addressed.  An addendum or new opinion on this question is therefore warranted.

The Veteran also seeks increased ratings for his lumbar spine DJD, right knee disability, and bilateral hearing loss disability.  On December 5, 2013, a SOC was issued as to the claims for increased ratings for lumbar spine DJD and right knee disability.  On that same date, a SSOC was issued as to the claim for an increased rating for bilateral hearing loss disability.  The Veteran was scheduled for examinations relating to these disorders in November 2013, but was unable to attend because he was in Afghanistan.  Review of the Virtual VA file reflects that on December 12, 2013, the Veteran underwent VA examinations as to the severity of his lumbar spine DJD, right knee disability, and bilateral hearing loss disability.  Neither the Virtual nor physical claims file contains a supplemental statement of the case with regard to these claims.  It does not appeal that readjudication or a new SSOC has been issued as to any of these claims since December 5, 2013 addressing the pertinent new evidence.  A remand is therefore warranted for readjudication and, as necessary, issuance of a SSOC on these issues.

Finally, the Veteran's most recent examination as to the severity of his PTSD was in October 2007.  Recent VA treatment notes indicate that this disability may have worsened since that time.  A new VA examination as to the severity of the Veteran's PTSD is therefore warranted.

Accordingly, the claims for entitlement to service connection for COPD and entitlement to increased ratings for lumbar spine DJD, right knee disability, and bilateral hearing loss disability, and the claim for a higher initial rating for PTSD with alcohol dependence are REMANDED for the following action:

1.  Request an addendum opinion from the physician who conducted the September 2013 VA respiratory examination.  If the physician is unavailable, request the opinion from a different VA physician.

The claims file must be sent to the physician for review.

The physician must specifically address the August 2007 diagnosis of COPD.  If the physician agrees with the diagnosis, he should indicate whether it is as least as likely as not (50 percent probability or more) that the COPD was related to service, to include the shortness of breath noted in March 2003.  If the physician disagrees with the diagnosis, he should explain the reasons for such disagreement.

A complete rationale should accompany any opinion provided.

2.  Schedule the Veteran for a VA examination as to the severity of his PTSD.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should indicate the severity of the Veteran's PTSD with alcohol dependence in accordance with the current applicable worksheet or disability benefits questionnaire. 

3.  After the above development has been completed, readjudicate the claims discussed in the Remand section, including consideration of evidence added to the record concerning the low back, hearing loss, and right knee.  If these claims remain denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


